Citation Nr: 0700408	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-38 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional compensation for a dependent 
spouse.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
January 1978 to March 1984.  The DD-214 reflecting the 
veteran's transfer to the Fleet Reserve reflects more than 13 
years and 9 months of additional active duty service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO), in Roanoke, 
Virginia, in which the RO notified the veteran that his claim 
for additional benefits for dependents had been denied.  


FINDINGS OF FACT

1.  A combined service connection disability rating of at 
least 30 percent has been in effect since July 2000; the 
veteran is currently in receipt of a combined disability 
rating of 60 percent, for prostate cancer, testicular 
atrophy, tinnitus, and hearing loss.

2.  The veteran is currently married to S.J.H., and the 
record establishes no facts that would preclude recognition 
of S.J.H. as the veteran's spouse for purposes of VA 
compensation benefits.


CONCLUSION OF LAW

The criteria for payment of additional compensation benefits 
for a dependent spouse are met.  38 U.S.C.A. §§ 103(c), 1115, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 
3.50, 3.204, 3.205 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

This case turns on whether the veteran's most recent marriage 
to S.J.H., in September 1985, may be recognized for VA 
purposes as a valid legal marriage, thus entitling the 
veteran to payment of additional compensation benefits for a 
dependent spouse.

An additional amount of compensation may be payable for a 
spouse and children where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the absence 
of conflicting information, proof of marriage, which meets 
the requirements of § 3.205(a) together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid. 
 Where necessary to a determination because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decrees.  38 C.F.R. § 3.205(b).


In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1). 
 Other evidence is required under certain circumstances such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. 
§ 3.204(a)(2).

In this case, the Board notes that the veteran has informed 
VA that he has been married on multiple occasions.  
Concerning the existence, or to be further discussed below, 
nonexistence of his first marriage to S.B., as part of a VA 
Form 21-686c, Declaration of Status of Dependents, received 
by VA in February 2003, the veteran reported that he married 
S.B. in May 1967 in Mexico.  He added that the marriage was 
terminated by divorce in 1968, and noted that the marriage 
was "questionable."  
 
In February 2003 he informed VA that this marriage resulted 
in divorce while he was in training to go to Vietnam, but 
that he did not have a record of the divorce.  See VA Form 
21-4138.  He later informed VA in July 2003 that while in 
Vietnam in November 1967 he received what appeared to be a 
divorce decree from S.B., which was in Spanish.  He indicated 
that he threw it away in anger.  See VA Form 21-4138.  

At his hearing conducted by the undersigned in September 
2005, the veteran provided testimony concerning his 
matrimonial history.  In pertinent part, he testified that 
while he had been under the assumption that he had been 
married [to S.B.] in 1967 in Mexico, and that this marriage 
later ended when he received a divorce decree later in 1967 
while serving in Vietnam.  He later came to the conclusion 
that he had never been "legally" married to this woman.  
See page five of hearing transcript.  In support of his 
claim, he submitted a document dated July 25, 2005.  The 
undersigned commented that he had seen the original of this 
document, which had the official stamps and the signature of 
an archivist in Tijuana, Mexico.  Id.  A photocopy has been 
associated with the veteran's claims folder.  In effect, this 
document, dated in July 2005, from a civil registry office in 
Tijuana, Mexico, supports the veteran's contention that his 
marriage to S.B. never in fact legally existed.  The 
document, in Spanish, which contains the names of both the 
veteran and S.B., is titled "Inexistencia de Matrimonio."  
Parenthetically, the Board observes that the above-mentioned 
document concerning the inexistence of any marriage between 
the veteran and S.B. was received by VA, without a waiver of 
initial consideration by the RO, in August 2005.  While 
certain procedures are currently in effect which provide for 
the Board to solicit a waiver of initial RO review, because 
this matter is been adjudicated fully in favor the veteran, 
those procedures need not be instituted.  

Concerning his claimed other three marriages, a state of 
Nevada Judgment and Decree, dated in December 1972, shows 
that in June 1972 the veteran married L.P., and that in 
December 1972 the married was deemed to be dissolved, 
resulting in divorce.  The veteran is then shown to have 
married K.L.B. in March 1973.  This marriage was terminated 
by her death in March 1985.  He married S.J.H. in September 
1985, and remains married to her.  

For purposes of establishing entitlement to VA benefits, the 
veteran is married to S.J.H., and she is the veteran's 
spouse.  The veteran has been entitled to payment of 
additional compensation for his spouse since July 2000, from 
which time a combined service connection disability rating of 
at least 30 percent has been in effect.  The veteran is 
currently in receipt of a combined disability rating of 60 
percent, for prostate cancer, testicular atrophy, tinnitus, 
and hearing loss.

The Board finds that the evidentiary record, following the 
association therein of the above-discussed July 2005 
"Inexistencia de Matrimonio," which essentially proves that 
the veteran was never legally married to S.B., establishes no 
facts that would preclude recognition of S.J.H. as the 
veteran's spouse for VA compensation benefits purposes.  The 
evidence of record documents that the veteran had been 
previously legally married to L.P. and K.L.P., and that he is 
presently legally married to S.J.H.  The veteran was divorced 
from L.P., and his marriage to K.L.P. ended as a result of 
her death.  


In short, as the facts do not unequivocally establish that 
the veteran was ever married to S.B. or otherwise preclude 
VA's recognition of S.J.H. as the appellant's lawful spouse, 
the veteran is entitled to payment of additional compensation 
for a dependent spouse.  Under these circumstances, the Board 
finds that the criteria for payment of additional 
compensation for a dependent spouse are met.  See U.S.C.A. 
§ 103(c); 38 C.F.R. §§ 3.1(j), 3.4(b)(2).


ORDER

The claim of entitlement to  payment of additional 
compensation for a dependent spouse is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


